Citation Nr: 0013502	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right malleolar fracture, evaluated at 20 percent.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury, evaluated at 20 percent.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	AMVETS



INTRODUCTION

The veteran had active service from July 1967 to February 
1969.

This appeal arises from a June 1993 rating action, denying 
entitlement to an increased evaluation in excess of 20 
percent for the right ankle disability and a compensable 
rating for the lower back disability.  In February 1997, the 
case was remanded to obtain additional development.  It has 
been returned to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  Evidence needed to equitably adjudicate the veteran's 
case has been obtained.  The duty to assist has been 
fulfilled.

2.  The veteran's right ankle disability is productive of 
limitation of motion with pain and instability.  Evidence of 
ankylosis is not present.

3.  The veteran's lower back disability causes moderate 
limitation of motion with pain.  Evidence of severe 
limitation of motion, pronounced intervertebral disc 
syndrome, or severe lumbosacral strain is not present.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for status post right malleolar fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, Part 4, Diagnostic Codes 5271 (1999).

2.  The criteria for entitlement to an increased evaluation 
in excess of 20 percent for residuals of a low back injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Code 5292 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to an increased ratings for a right 
ankle and lumbosacral spine disability are well grounded.  
38 U.S.C.A. § 5107(a).  VA therefore has a duty to assist.  
Review of the record shows that that duty to assist has been 
fulfilled.  The evidence consists of numerous medical reports 
associated with the veteran's right ankle disability and 
contemporaneous examinations reports associated with each 
disability.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.


Right ankle disability

The veteran argues that his right ankle disability is 
manifested by constant pain and aches and locking which 
causes instability.  The disability interferes with his 
employment as he is required to stand for long periods, and 
necessitates the wearing of a brace.

The veteran's ankle disability is evaluated as 20 percent 
disabling.  Diagnostic Code 5271 provides that marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  It 
does not provide for a higher evaluation.  As such, under 
this provision, entitlement to an increased evaluation is 
prohibited.  Id.

The Rating Schedule also provides that a 30 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, and a 40 percent evaluation is 
warranted for ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Review of the evidence shows that the currently assigned 
20 percent evaluation is appropriate.  The medical evidence 
does not show that the veteran's service-connected disability 
more nearly approximates the criteria required for a rating 
in excess of 30 percent.  38 C.F.R. § 4.7.  Evidence of 
ankylosis is not present.

VA examination in November 1992 shows that the veteran 
complained of considerable pain with difficulty on excessive 
walking.  Objective findings revealed full range of motion of 
the ankles with crepitus, and X-rays found residua of old 
trauma with internal fixation of medial malleolus.  The 
diagnosis was history of fracture of the right ankle; the 
veteran walked with a limp, had crepitus, and probable 
instability.

A VA treatment report dated in October 1993 shows continued 
complaints associated with the right ankle and a diagnosis of 
degenerative joint disease.  Medical reports thereafter show 
treatment for continued complaints of pain and that in 
February 1994, the veteran received a brace.  Increased pain 
with motion and popping were noted.  The assessment was 
degenerative joint disease of right ankle.  Crepitus was 
noted on follow-up visit in March 1994.  

In February 1994, the veteran testified that his right ankle 
was productive of constant pain, crepitus, aching, and 
instability which caused stumbling.  He also acknowledged 
wearing a brace and taking medication.  

VA examination in March 1994 showed that the veteran 
continued to work as a mail handler although he had 
significant pain of the ankle radiating to the heel and had 
been given orthopedic inserts for his shoes.  Motrin and 
steroid shots provided relief.  Dorsiflexion was to 15 
degrees with plantar flexion to 30 degrees.  Range of motion 
tests were symmetrical with the opposite side, although with 
pain.  Varus or valgus laxity was not present and strength 
was 5/5.  The examiner concluded that the veteran had a 
medial malleolar fracture of the right.  The right ankle 
motion was symmetric with the left side with degenerative 
problems secondary to the initial trauma and subsequent open 
reduction internal fixation of his medial malleolus.  X-rays 
showed a status post internal fixation of what appeared to be 
a medial malleolar fracture with early osteoarthritic changes 
at the right ankle and an anterior calcaneal spur.  The 
diagnoses were well-healed right medial malleolar fracture 
sustained in November 1968, probable right ankle degenerative 
joint disease.

A June 1994 radiographic report from Saint Clare Hospital and 
a July 1994 magnetic resonance imaging (MRI) are silent with 
regard to ankylosis.  They merely show degenerative joint 
disease of the right ankle.  Outpatient treatment reports 
thereafter also document degenerative joint disease of right 
ankle.  A January 1997 MRI report, is also silent with regard 
to ankylosis.

It is noted that a February 1996 report noted that the 
veteran was doing better with his new job and overtime, 
although persistent pain remained present.  Examination 
merely revealed that the ankle was very tender at the joint 
with slight crepitus and pain.  Also of record are work-
related reports showing that the veteran's physical 
limitations included full restrictions on moderate and heavy 
lifting, as well as overtime work, and that the limitations 
were due to instability of the ankles.  

In June 1997 the veteran stated that his ankle catches and he 
frequently falls, although this had been stabilized with a 
double upright ankle brace.  The veteran also stated that he 
worked at the post office with restrictions on functional 
lifting to 20 pounds occasionally, and 10 pounds frequently.  
He wore brace and heel inserts because of sorting and 
serving, which was required at work.  Dorsiflexion was to 15 
degrees bilaterally with plantar flexion to 50 degrees on the 
right and 60 degrees on the left.  There was significant 
varus laxity to stress testing of the heel bilaterally, which 
was probably due to developmental ankle deformities.  There 
was 20 degrees of eversion and 15 degrees of inversion.  
Varus stress of the heel showed significant bilateral 
changes.  Diffuse discomfort over the posterolateral aspect 
was noted.  Reflexes however were symmetrical, patellar jerks 
and ankle jerks were 2-plus/4-plus, respectively, and 
sensation was intact throughout the lower extremities.  X-
rays showed a previous medial malleolar fracture without 
evidence of degenerative joint disease of the ankle joint, 
and mild-moderate degenerative changes of the talonavicular 
joint.  The diagnosis was bilateral ankle instability, 
probably developmental, probably associated with significant 
pes planus bilaterally, probably not related to the medial 
malleolar fracture.  Medial malleolar fracture sustained 
November 4, 1968, resulting in an open reduction, internal 
fixation right ankle, hardware retained.  

After examination, the examiner reiterated that the veteran 
worked full-time with restriction on lifting 20 pounds 
occasionally, and 10 pounds frequently, which was 
appropriate.  The veteran had ankle pain despite the use of 
an ankle fixation orthotic of the right lower extremity, and 
although he performed light-duty work he stood throughout the 
day.  Difficulty with stability and limitation with 
repetitive stooping and bending were also noted.  The veteran 
was advised to avoid using ladders and walking on unprotected 
surfaces as he had a tendency to fall, although this had not 
been problematic since wearing the ankle device and a 
specific history of flare-ups had not occurred recently.  
Diffuse weakness in a giveaway plane was present.  The 
veteran could walk on his toes and had a little difficulty 
walking on his heels.  A component of fatigability was 
present and because of the brace some incoordination.  Range 
of motion was otherwise good.  

VA examination in April 1998 showed that the veteran walked 
with a limp because of his right ankle brace.  Scarring over 
the medial malleolus was noted.  Flexion was to 40 degrees, 
extension was to 15 degrees, and inversion and eversion were 
to 25 degrees, bilaterally.  The impression was status post 
open reduction internal fixation of the medial malleolar 
fracture with in-dwelling hardware, degenerative arthritis, 
and post-traumatic arthritis.

As shown above, although clinical findings show that the 
veteran has functional impairment of the right ankle, 
including limitation of motion with instability due to an 
open reduction internal fixation, they do not show evidence 
of ankylosis.  In fact, except for the medial malleolar 
fracture and mild-moderate degenerative changes, x-ray 
findings are otherwise normal.  As such, the requisite 
criteria for an increased rating under the provisions of 
Diagnostic Code 5720 are not met.  38 C.F.R. § 4.7.

In this matter the provisions of 3.321(b)(1) (1999) have also 
been considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, 
here, there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran's disability is not productive of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The veteran is employed as a postal 
employee and although pain is present, he performs the duties 
of his job.  Evidence of marked interference with employment 
is not present.  Further, neither the medical reports nor the 
veteran's allegations presented on appeal indicate that his 
ankle disability is productive of frequent hospitalization.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).  The claim is denied.

Low back disability

The veteran asserts that after a day of work his lower back 
tightens.  The lower back disability also produces sharp pain 
after sitting for a prolonged period and difficulty with 
arising from bed.  

The Rating Schedule provides that moderate limitation of 
motion warrants a 20 percent evaluation and severe limitation 
of motion warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, and severe intervertebral disc with 
recurring attacks and intermittent relief is rated 40 
percent.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 20 percent evaluation is warranted for sacroiliac injury 
and weakness or lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position and a 40 percent evaluation is 
warranted for severe sacroiliac injury and weakness or 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295.  Id. 

Review of applicable clinical findings in this matter 
establishes that the veteran's lower back disability picture 
does not more nearly approximate the criteria required for an 
increased rating in excess of 20 percent.  Although the 
veteran testified that his back disability produced 
restricted movement, his lower back disability is not 
productive of severe limitation of motion.  In November 1992 
the diagnosis was history of low back injury with sacroiliac 
tenderness and symptomatic, and VA treatment reports dated in 
1993 document continued complaints of pain and show that the 
veteran received treatment.  On VA examination in March 1994, 
however, forward flexion was to approximately 90 degrees with 
extension to 30 degrees, lateral rotation and deviation to 30 
degrees, bilaterally.  The diagnosis was low back pain.  On 
VA examination in June 1997, although limitation of motion 
decreased, findings still showed no more than moderate 
limitation of motion.  Flexion was to 60 degrees with 
extension to 20 degrees, lateral bending to 20 degrees, 
bilaterally, and lateral rotation to 50 degrees, bilaterally.  
Straight leg raising while seated was negative but, while 
supine, back pain was reported on the right at 80 degrees and 
at 90 degrees on the left.  Based on the aforementioned 
clinical findings, although limitation of motion is present, 
the veteran's disability picture is not illustrative of 
severe impairment.  As such, entitlement to an increased 
schedular rating in this regard is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5292.

The clinical data also does not establish that the veteran's 
disability is productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief or 
severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 5294, and 
5295.

On VA examination in November 1992 the veteran complained of 
having back pain on a daily basis.  Objective findings showed 
considerable tenderness over the sacroiliac joint and X-rays 
showed old degenerative changes involving the lumbar 
vertebra, narrowing at L4-5 disc space and rotoscoliosis 
convex of the right, and degenerative changes involving 
facets of the lumbosacral junction.  However, on examination, 
the veteran denied having radiculopathy and, on evaluation, 
the muscles were not spastic.  The diagnosis was history of 
low back injury with sacroiliac tenderness and symptomatic.  

VA treatment reports document continued treatment from 
September to December 1993.  At VA examination in March 1994, 
the veteran noted numbness and tingling of the legs and toes.  
Examination, however, found normal sensation from L1 through 
S1 distribution.  X-rays revealed mild dextrorotoconvex 
scoliosis of the lumbar spine with narrowing of the disc 
space at L4-5 and associated degenerative changes involving 
the facets at that level, more on the right than left.  The 
diagnosis was low back pain.  

Continued complaints of lower back pain were documented on VA 
examination in June 1997.  Nonetheless, examination revealed 
no evidence of hypertrophy, spasm, sacroiliac joint 
discomfort, or sciatic notch discomfort.  Visible kyphosis or 
scoliosis and some lower lumbar discomfort were also not 
present.  Straight leg raising was negative while seated and 
while supine, back pain was reported on the right at 80 
degrees and on the left, the veteran was negative past 90 
degrees.  Thigh circumferences were symmetrical bilaterally; 
calf circumferences measured 40-centimeters on the right and 
41-centimeters on the left; and the veteran had unrestricted 
hip and knee motion.  Reflexes were symmetrical, patellar 
jerks and ankle jerks are 2-plus/4-plus, and sensation was 
intact throughout the lower extremities to light touch and 
pinprick.  X-rays showed degenerative disc and joint disease.  
The diagnosis was L4-5 degenerative disc disease with facet 
degenerative changes recorded on X-ray at L4-5.  

Given the foregoing, the Board finds that the requisite 
criteria for an increased rating in excess of 20 percent have 
not been met.  Although evidence of degenerative disc disease 
is present, there is no evidence of severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
or severe lumbosacral strain with listing of whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or manifestations with 
abnormal mobility on forced motion.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5293, 5294, and 5295.  In fact, limitation 
of motion is no more than moderate and recent findings are 
not indicative of radiculopathy or any other severe 
neurological impairment.  Straight leg raising are negative 
when seated; thigh circumferences are symmetrical 
bilaterally; calf circumferences measured 40-centimeters on 
the right and 41-centimeters on the left; and the veteran has 
unrestricted hip and knee motion.  Further reflexes are 
symmetrical, patellar jerks and ankle jerks are 2-plus/4-
plus, and sensation is intact throughout the lower 
extremities to light touch and pinprick.  As such, an 
increased rating in this regard is not warranted.

It is also acknowledged that when applying the provisions of 
5292 and 5293, the provisions of Sections 4.40 and 4.45 are 
applicable.  VAOPGCPREC 36-97 (December 12, 1997).  Section 
4.40 provides that as to the musculoskeletal system, it is 
essential that the examination on which ratings are based 
adequately portray any functional loss which may be due to 
pain.  Id.; 38 C.F.R. § 4.40 (1999).  Section 4.45 provides 
that pain on movement is a relevant consideration for 
determinations of joint disabilities.  VAOPGCPREC 36-97; 
38 C.F.R. § 4.45.  The lumbosacral spine is considered a 
minor within the group of minor joints.  VAOPGCPREC 36-97; 
38 C.F.R. § 4.45(f).  

While in February 1994 the veteran testified that his back 
disability produced continuous stiffness, pain, aches, 
sporadic muscle spasm especially in the morning, restricted 
movement, and pain and numbness of the legs, entitlement to 
an increased rating resulting from increased functional 
impairment is not warranted.  Indeed, the veteran's moderate 
limitation of motion with pain on movement is acknowledged.  
Nonetheless, evidence of increased functional impairment so 
as to warrant an additional rating is not present.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.10 (1999).  
There is no evidence of record establishing that the veteran 
is unable to perform the normal working movement of the body 
with normal excursion, strength, speed, and coordination.  
Additionally, the disability is not productive of excess 
fatigability, deformity or atrophy of disuse, or disturbance 
of locomotion.  Recent examination reveals essentially 
symmetrical thigh and calf circumferences and reflexes and 
sensation of the lower extremities are intact throughout.  
The veteran has normal sensation from L1-S1 distribution and 
5/5 strength of the lower extremities.  Also, as previously 
noted, no evidence of hypertrophy or spasm is present.  The 
veteran works full-time with restriction only on lifting 20 
pounds occasionally and 10 pound frequently.  Given the 
foregoing, entitlement to an increased rating in this regard 
is not warranted.  

Regarding this matter, the provisions of 3.321(b)(1) have 
also been considered.  But there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 
8 Vet. App. at 227.  The veteran's disability is not 
productive of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The disability does not 
cause marked interference with employment.  The veteran is 
employed full-time and although pain is present, he performs 
the duties of his job.  Additionally, there is no evidence of 
record indicating that he has lost substantial time from work 
because of his disability or that the disability is 
productive of frequent hospitalization.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
claim is denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post right malleolus fracture is denied.

Entitlement to an evaluation in excess 20 percent for 
residuals of a low back injury is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

